Citation Nr: 1211105	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty honorably from June 1978 to May 2, 1982.  His discharged for the period of service from May 3, 1982, to November 9, 1983 was issued under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a psychiatric disorder.

In November 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

This appeal was previously before the Board and the Board remanded the claim in March 2010 and October 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

A psychiatric disorder was not shown during the Veteran's honorable period of active service, and there is no competent evidence suggesting that any current psychiatric disorder is related to the Veteran's honorable period of military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2005 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in October 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the service personnel records, VA treatment records and examination reports, private treatment records, hearing testimony, and written statements from the Veteran.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, a March 2010 letter asked the Veteran to complete authorization forms for two treatment providers, and the claims file contains two authorization forms signed by the Veteran and dated later in March 2010.  However, the Veteran did not provide the names or addresses for either treatment provider.  A November 2010 letter asked the Veteran to complete authorization forms for any private treatment, to include the complete address, zip code, and dates of treatment.  In November 2010, the Veteran submitted two completed authorization forms for two VA treatment facilities, and additional VA treatment records from these facilities were associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board acknowledges that the Veteran has not been given a VA examination for his psychiatric disorder claim.  However, as will be discussed below, the preponderance of the evidence indicates that the Veteran did not have complaints of a psychiatric disorder during his honorable period of service and there is no competent and credible evidence suggesting a link between any current psychiatric condition and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing testimony during a hearing before the undersigned Veterans Law Judge, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Initially, the Board notes that based on the nature of the Veteran's discharge from his second period of service, service connection is barred for any disability incurred in or aggravated by his period of service from May 3, 1982 to November 9, 1983.  38 C.F.R. §§ 3.4, 3.12 (2011).  Thus, the question in this case is whether the Veteran's claimed psychiatric disorder is related to his first period of service from June 12, 1978 to May 2, 1982.  Any psychiatric complaints, treatment, or diagnoses occurring during the period from May 3, 1982 to November 9, 1983 may not serve as the basis for an award of service connection. 

After reviewing the evidence of record, the Board finds that service connection for a psychiatric disorder is not warranted. 

The Veteran contends that he has a current psychiatric disorder which is related to his active military service.

The service treatment records from the Veteran's honorable period of service are negative for any complaints, treatment, or diagnosis of any psychiatric disorder.  During his other than honorable period of service, he presented in September 1982 complaining of insomnia and stress because he was in trouble with his unit and was pending disciplinary action.  He was diagnosed with depression with paranoia secondary to the pending disciplinary situation.  

In November 2009, the Veteran testified before the undersigned that he experiences nervousness.  He stated that he had to separate from his wife because he wakes up at night having nightmares, hits stuff, and will fight if startled.  He claimed that he was kicked out of the service because he was going through mood swings like that.  He said that his private physician has said that the Veteran's mood swings and nervousness are due to service and his thyroid.

In written statements during the course of this appeal, the Veteran has related that he is nervous and moody.  He also stated that during service he was exposed to gases and he developed a thyroid disorder which later changed his mood and attitude.  He claims that these changes to his mood and attitude caused him to get kicked out of the service, and that losing his personal belongings at that time caused him even more stress.  The Board notes that service connection for a thyroid disorder was denied in the March 2010 Board decision.  That decision noted that there was no evidence of hyperthyroidism during service and that the first medical evidence of the disorder was dated in 2004, with symptoms noted as existing for one year.

VA treatment reports show that since December 2009, the Veteran has been assessed with depressive disorder not otherwise specified, mood disorder 
not otherwise specified, generalized anxiety disorder, and questionable depression/posttraumatic stress disorder (PTSD).  The Board notes that the 
Veteran has also endorsed irritability which has been attributed by his treatment providers to his nonservice-connected hyperthyroidism.

During a December 2009 primary care visit, the Veteran reported having dreams, some of which are related to Vietnam and people trying to kill him.  The examining physician's assessment included questionable depression/PTSD, although the Board notes that a mental status examination was not performed.  In a January 2010 VA mental health diagnostic assessment, the Veteran reported that his hyperthyroidism has led to stress and problems with depression and irritability.  He said that he had experienced problems with mood swings and depression/irritability since the 1970s.  He indicated that he was kicked out of the military due to these problems, and he believed that this was related to his thyroid problem.  The Veteran reported constant problems with anxiety and stress since being kicked out of the military.  He reported being put in prison in the military for fighting and irritability/anger/mood swings.  The Veteran denied a history of life-threatening situations or physical or sexual abuse.  However, the examiner noted that the Veteran later reported doing a mission in Vietnam in 1978 with a person trying to shoot him, but he shot them first.

Although the Veteran is competent to report that he experienced a stressor during service and that he was discharged due to nervous symptoms, the Board finds such contentions are not credible.  While the record includes evidence of current psychiatric disorder, including questionable PTSD, and VA treatment providers have noted the Veteran's references to serving in Vietnam including a stressor incident involving shooting a person, the Veteran's service personnel records fail to show that he had any service in the Republic of Vietnam.  Rather, these records indicate that the Veteran had service in Germany during both of his periods of active service.  Further, the Board notes that while the Veteran has specifically reported doing a mission in Vietnam in 1978 involving shooting a person, his service personnel records reflect that in 1978 the Veteran was stationed in the United States for basic training and advanced individual training.  

Moreover, while the Veteran now contends that he was "kicked out" of the service due to manifestations of a nervous condition, the service personnel records show that he was actually separated from service with a bad conduct discharge following conviction by a special court-martial of possessing a switchblade knife, possessing marijuana, and selling marijuana.  Therefore, the Board finds that the Veteran's reported stressor during service and his account of the circumstances surrounding his separation are inconsistent with other evidence of record, including the service personnel records.  Thus, the Board finds that the Veteran's contentions concerning his experiences in service are simply not credible when considered in light of the record as a whole.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board acknowledges the Veteran's contentions that the claimed psychiatric disorder is related to service.  The Board observes, however, that there is no indication that the Veteran has any specialized knowledge in psychiatric disorders, and as a layperson, he is not competent to provide probative medical evidence on a matter such as the etiology of any current psychiatric disorder, as the etiology of a psychiatric disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, the Board notes that the service treatment records from his June 12, 1978 to May 2, 1982 period of honorable service are negative for remarks pertaining to any psychiatric complaints, and any psychiatric disorder arising during his May 3, 1982 to November 9, 1983 period of service cannot support a grant of service connection.  Thus, while the Veteran was noted to have psychiatric symptoms during his other than honorable period of service, those symptoms were identified as being directly related to the disciplinary situation which arose during that period of service. 

Therefore, there is no competent or credible evidence of a psychiatric disorder during service and no probative evidence linking any current psychiatric disorder to his honorable period of service.  Moreover, to the extent any medical report implies a possible relationship between the Veteran's reported service in Vietnam and current psychiatric symptoms, such opinion relies on a history provided by the Veteran that has been found to lack credibility.  Further, the Board notes that the Veteran is not service-connected for a thyroid disorder, and such disorder was first noted many years after his discharge from service.  Thus, service connection is not warranted for any psychiatric symptoms due to such condition.

Lastly, VA is under no obligation to afford the Veteran a VA examination and obtain a medical nexus opinion in the absence of competent and credible evidence of any psychiatric disorder in service or a relationship between any current psychiatric disorder and service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Thus, no VA examination is required. 

In summary, although the evidence shows that the Veteran has a current diagnosis of a psychiatric disorder, there is no competent and credible evidence of a psychiatric disorder during the Veteran's honorable period of service, no credible evidence that the claimed in-service events occurred during a period of honorable service, and no competent evidence suggesting that any current psychiatric disorder is related to the Veteran's honorable period of military service.  Thus, the claim for service connection for a psychiatric disorder is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a psychiatric disorder is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


